                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CATERPILLAR FINANCIAL
SERVICES CORPORATION,

               Plaintiff,

v.
                                                              Case No. 19-2533-DDC-KGG
FEELY’S SERVICE, LLC, WILLIAM R.
FEELY, and WILLIAM W. FEELY,

                Defendants.

_____________________________________

                                MEMORANDUM AND ORDER

       Before the court is plaintiff Caterpillar Financial Services Corporation’s Application for

Entry of Default Judgment (Doc. 11) against defendants Feely’s Service, LLC, William R. Feely,

and William W. Feely. For reasons explained below, the court denies plaintiff’s Application.

       Securing a default judgment under Rule 55 of the Federal Rules of Civil Procedure is a

two-step process. See, e.g., Meyers v. Pfizer, Inc., 581 F. App’x 708, 710 (10th Cir. 2014); see

also Christenson Media Grp., Inc. v. Lang Indus., Inc., 782 F. Supp. 2d 1213, 1223 (D. Kan.

2011) (“By moving for default judgment first, plaintiff is trying to skip step one and jump to step

two. A plaintiff may not seek default judgment before it has applied for entry of default.”)

(citations omitted). First, the party seeking default must apply to the clerk for a Clerk’s Entry of

Default under Federal Rule of Civil Procedure 55(a), which requires the movant to prove, by

affidavit or otherwise, that the opposing party has failed to plead or otherwise defend against

judgment for affirmative relief. Fed. R. Civ. P. 55(a). After the Clerk’s Entry of Default is

entered, the plaintiff may then move for an Entry of Default Judgment under Rule 55(b). Id. at
55(b). If plaintiff’s claim is for a sum certain, then plaintiff may request that the clerk enter

judgment against defendant, provided the requisite showings are made. Id. at 55(b)(1). Because

plaintiff has not yet completed step one, the court denies plaintiff’s Application for Entry of

Default Judgment under Rule 55(b), but without prejudice to refiling after completing step one.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Application for

Entry of Default Judgment (Doc. 11) is denied without prejudice.

       IT IS SO ORDERED.

       Dated this 21st day of October, 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  2
